CHASANOW, Judge,
concurring.
I concur with the result and join in the majority opinion. My reason for writing separately is merely to extend the majority analysis by literally a fraction of an inch. I also agree with Judge Murphy and the Court of Special Appeals up to a point. If we could freeze frame and keep “exclusive focus not on the discharge of the shotgun and its deadly consequence but only on the act of loading and aiming that shotgun ...,” 97 Md.App. 630, 644, 632 A.2d 163, 170 (1993), then as a matter of law, Officer Albrecht should not be guilty of manslaughter or reckless endangerment. But we should not freeze frame and stop our analysis before the trigger was pulled. We cannot assess Albrecht’s culpability in taking Rebecca Garnett’s life and, in doing so, exclude the ultimate act that took her life—pulling the trigger.
The trial judge found that the act of pulling the trigger was unintentional; he did not find that it was reasonable. The intermediate appellate court assumes the unintentional shooting is a non-negligent shooting. Albrecht did not intentionally pull the trigger, but the trial judge was justified in finding he negligently, carelessly or even recklessly pulled the trigger. There was no external cause for the shotgun discharge, and the fact that Albrecht may have been “startled into pulling the trigger” of a loaded, racked, and aimed shotgun need not, as a matter of law, excuse his carelessness in doing so. The pulling of the trigger could be found to be a careless act that, when considered along with all the antecedent acts, at least tips the scale to permit a finding of gross negligence.
*507Police officers do not have to act like heroes in old silent film westerns and always let the bad guys draw first. They are entitled to draw their weapons and be ready to use them when confronted with a tense, dangerous situation. But when a police officer intentionally places himself or herself a mere trigger pull away from taking the life of an innocent person, if the officer then carelessly pulls that trigger and kills an innocent person, a finding of manslaughter or reckless endangerment is not erroneous as a matter of law. “Accidently” pulling a trigger of a loaded, aimed shotgun can constitute involuntary manslaughter just as “accidently” swerving a truck into a group of school children standing by the side of the road at a bus stop can constitute involuntary manslaughter.